Petition for Writ of Mandamus Conditionally Granted and Memorandum Opinion
filed June 1, 2012.




                                          In The

                          Fourteenth Court of Appeals
                                     ______________

                                  NO. 14-12-00443-CV
                                   ______________

           IN RE ST. PAUL SURPLUS LINES INSURANCE COMPANY
                  and TRAVELERS COMPANIES INC., Relators


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   334th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2010-44348



                      MEMORANDUM                     OPINION

       In this original proceeding, relators, St. Paul Surplus Lines Insurance Company and
Travelers Companies Inc., seek a writ of mandamus ordering the respondent, the
Honorable Ken Wise, presiding judge of the 334th District Court of Harris County, Texas,
to vacate his orders signed February 1, 2012, and April 16, 2012, and grant their motions to
sever the extra-contractual claims from the breach of contract claim in the underlying
property insurance coverage suit and abate the severed case. Having considered the
petition, the real party’s response, the record, and the applicable law, we conditionally
grant the writ.

       Vertex Holdings, L.P., the real party in interest, operates a barge dock used for
loading and unloading liquid hydrocarbons. The dock was damaged during Hurricane Ike
in 2008. St. Paul Surplus Lines Insurance Company had issued a commercial property
insurance policy to Vertex. Vertex submitted a claim under the policy for its property
damage and business income losses after the hurricane.

       St. Paul denied coverage. The parties disagree about how the damage occurred and
what the relevant policy terms mean. St. Paul mediated the dispute with Vertex and made
an offer to settle the property damage clam. St. Paul made another offer to settle the
property damage claim three months later. Vertex rejected the offers and filed suit in July
of 2010 against St. Paul, its parent corporation The Travelers Companies Inc. (referred to
hereafter jointly as St. Paul), and the agency that sold the policy, Harco Insurance Services
Inc. Vertex alleged a breach of contract claim against St. Paul and also claimed that St. Paul
and Harco committed violations of the Texas Insurance Code, the Texas Deceptive Trade
Practices Act, and the common-law duty of good faith. St. Paul made another offer to settle
the property damage claim after the suit was filed. In addition, after evaluating
documentation concerning Vertex’s business income claim, St. Paul made an offer to settle
the business income claim. These offers also were not accepted.

       St. Paul moved to sever Vertex’s breach of contract claim from Vertex’s
extra-contractual claims and to abate the extra-contractual claims. Vertex did not file a
written response to the motion. The trial court heard the motion on July 8, 2011, but did not
immediately rule. Shortly before the July 8, 2011 hearing, Harco filed a cross-claim against
St. Paul, alleging that as a result of St. Paul’s violations of the Insurance Code and
Deceptive Trade Practices Act, Harco has lost business and incurred attorney’s fees and
other costs in defending the Vertex suit. St. Paul then moved to sever Harco’s cross-claims


                                              2
from Vertex’s breach of contract claim. St. Paul also requested that Harco’s cross-claims
be abated until after the breach of contract claim is decided. Harco did not file a response.

        The trial court heard the second motion to sever and abate on January 20, 2012. At
the hearing, the trial court indicated that it would, at most, bifurcate the trial so that a single
jury would decide the breach of contract claim before deciding the remaining
extra-contractual claims.1 The trial court denied the motion to sever and abate Harco’s
cross-claims in an order signed February 1, 2012. On April 16, 2012, the trial court signed
an order denying the motion to sever and abate Vertex’s extra-contractual claims. A
handwritten interlineation on the April 16 order adds, “Trial may be bifurcated as to
extracontractual claims.” St. Paul then filed this original proceeding seeking to have this
court compel severance and abatement.

        Mandamus relief is available if the trial court abuses its discretion, either in
resolving factual issues or in determining legal principles when there is no other adequate
remedy by law. See Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992). A trial court
abuses its discretion if it reaches a decision so arbitrary and unreasonable as to amount to a
clear and prejudicial error of law, or if it clearly fails to correctly analyze or apply the law.
In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005). We determine the
adequacy of an appellate remedy by balancing the benefits of mandamus review against its
detriments. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004). In
evaluating benefits and detriments, we consider whether mandamus will preserve
important substantive and procedural rights from impairment or loss. Id.

        1
           Severance and bifurcation are distinct trial procedures. Hall v. City of Austin, 450 S.W.2d 836,
837–38 (Tex. 1970). A severance divides the lawsuit into two or more separate and independent causes. Id.
After a severance, a judgment which disposes of all parties and issues in one of the severed causes is final
and appealable. Id. An order for bifurcation, or separate trials, leaves the lawsuit intact but enables one or
more issues to be decided first without trying all issues at the same time. Id. The order entered at the
conclusion of a separate trial is generally interlocutory. Id. The same jury hears both parts of a bifurcated
trial. See Transportation Ins. Co. v. Moriel, 879 S.W.2d 10, 30 (Tex. 1994). On the other hand, a suit
severed into two separate and distinct causes will be heard by two different juries. See Liberty Nat’l Fire
Ins. Co. v. Akin, 927 S.W.2d 627, 630 (Tex. 1996).


                                                      3
       The Texas Supreme Court has recognized that a severance of extra-contractual
claims from contractual claims may be necessary in certain insurance cases. Liberty Nat’l
Fire Ins. Co. v. Akin, 927 S.W.2d 627, 630 (Tex. 1996). A trial court may confront
instances in which evidence admissible only on the extra-contractual claims would
prejudice the insurer to such an extent that a fair trial on the contract claim would become
unlikely. Id. One example of a situation in which severance is necessary occurs when the
insurer has made an offer to settle the contract claim. Id.

       Both Houston Courts of Appeals have held that without a severance of the
extra-contractual claims for the insured’s contractual claim, substantial rights will be lost.
See United States Fire Ins. Co. v. Millard, 847 S.W.2d 668 (Tex. App.—Houston [1st
Dist.] 1993, orig. proceeding); State Farm Mut. Auto. Ins. Co. v. Wilborn, 835 S.W.2d 260
(Tex. App.—Houston [14th Dist.] 1992, orig. proceeding).2 Therefore, in cases in which
contractual and extra-contractual claims are being pursued simultaneously, mandamus
relief is proper where a trial court has abused its discretion in not severing and abating the
extra-contractual claims. In re Allstate County Mut. Ins. Co., 352 S.W.3d 277, 278 (Tex.
App.—Houston [14th Dist.] 2011, orig. proceeding). This court repeatedly has held that
extra-contractual claims must be severed and abated when the insurer has made a
settlement offer on the contract claim. See id; Mid–Century Ins. Co. v. Lerner, 901 S.W.2d
749, 752–53 (Tex. App.—Houston [14th Dist.] 1995, orig. proceeding); Northwestern
Nat’l Lloyds Ins. Co. v. Caldwell, 862 S.W.2d 44, 46–47 (Tex. App.—Houston [14th Dist.]
1993, orig. proceeding); Wilborn, 835 S.W.2d at 262. We recognize that abatement is
necessary because the scope of permissible discovery differs in contract and
extra-contractual claims, and without abatement the parties will be required to conduct
discovery on claims that may be disposed of in a previous trial. Allstate, 352 S.W.3d at 278


       2
            The Texas Supreme Court cited these cases with approval in Akin. 927 S.W.2d at 630
(concurring with the holdings in Wilborn and Millard that an insurer would be unfairly prejudiced by
having to defend a contract claim at the same time and before the same jury that would consider evidence
that the insurer had offered to settle the dispute).


                                                   4
(citing In re Progressive Cnty. Mut. Ins. Co., No. 09-07-011-CV, 2007 WL 416553, *1
(Tex. App.—Beaumont Feb. 8, 2007, orig. proceeding) (mem. op.)).

       We hold that the trial court abused its discretion in failing to sever and abate the
extra-contractual claims in the underlying suit. We therefore conditionally grant the
petition for a writ of mandamus and direct the trial court to vacate its orders signed
February 1, 2012, and April 16, 2012, and grant St. Paul’s motions to sever and abate the
extra-contractual claims in the underlying property insurance coverage suit. The writ will
issue only if the trial court fails to act in accordance with this opinion.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                               5